RENDERED: OCTOBER 28, 2021
                                                          TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2020-SC-0107-DG

DAVID JONES, INDIVIDUALLY, AND                                         APPELLANT
ON BEHALF OF ALL PERSONS
SIMILARLY SITUATED


                     ON REVIEW FROM COURT OF APPEALS
V.                            NO. 2018-CA-1710
                     CLARK CIRCUIT COURT NO. 17-CI-00067


CLARK COUNTY, KENTUCKY; AND FRANK                                      APPELLEES
DOYLE, INDIVIDUALLY


                 OPINION OF THE COURT BY JUSTICE CONLEY

                          REVERSING AND REMANDING

      KRS1 441.265 outlines the required reimbursement of incarceration fees

by a prisoner. In this case, David Jones (Jones), the Appellant, was presented

with a bill for his incarceration fees after fourteen months in a county jail.

Shortly after his release, Jones was cleared of all charges. We must decide

whether, as the trial court ordered in its summary judgment, a county jail may

both retain the monies collected from a prisoner and further bill the same

prisoner for the cost of his confinement after the charges against him have

been dropped. We hold that the trial court and Court of Appeals erred in their

interpretation of KRS 441.265. Accordingly, we reverse the trial court’s

summary judgment.


      1   Kentucky Revised Statutes.
                I. FACTUAL AND PROCEDURAL BACKGROUND

      On October 26, 2013, Jones was arrested and booked into the Clark

County Detention Center (CCDC). Pursuant to KRS 441.265(2), the CCDC

charged Jones a thirty-five-dollar ($35) booking fee, a ten-dollar ($10) fee for

his first day’s room and board, and a five dollar ($5) fee for a hygiene kit. The

CCDC continued to charge Jones a $10 per diem fee for room and board until

Jones posted bond on December 15, 2014. Additionally, Jones was charged

two dollars and sixty-nine cents ($2.69) for each indigent kit2 he received

during his confinement. During his incarceration, the CCDC automatically

deducted two-hundred-fifty-six dollars and forty-four cents ($256.44) from

Jones’ canteen account.

      At the time of his release in December 2014, Jones owed the CCDC

$4,008.85 in fees. Jones paid twenty dollars ($20) toward the accumulated

debt before being advised to stop by counsel. On April 2, 2015, all the criminal

charges against Jones were dismissed without prejudice.

      On November 20, 2015, Jones filed a class action complaint in the

United States District Court for the Eastern District of Kentucky against both

Clark County and Frank Doyle (Doyle), the Clark County Jailer, in his

individual capacity. In that complaint, he alleged that CCDC’s policy of billing

for the fees accumulated during his incarceration even though his charges were

dismissed violated both KRS 441.265 and his Fourth and Fourteenth



      2 An indigent kit provides a prisoner with basic hygiene supplies which are
included in the original hygiene kit but which deplete over time.
                                          2
Amendment rights under the U.S. Constitution. Various state law claims were

also raised in Jones’ complaint. Clark County and Doyle filed a joint motion to

dismiss, which was granted based upon the trial court’s finding that no

violations of due process had occurred.

      Shortly thereafter, Jones appealed to the United States Court of Appeals

for the Sixth Circuit. The Sixth Circuit affirmed the district court’s dismissal of

the action, concluding that assessing incarceration fees did not violate Jones’

constitutional rights under the Fourth and Fourteenth Amendment. The Court

declined to exercise jurisdiction on the state law claims raised by Jones.

      On February 3, 2017, Jones filed a class action complaint3 against the

same appellees—Clark County and Doyle—in the Clark Circuit Court. In the

complaint, Jones claimed that KRS 441.265 did not permit the CCDC to bill a

former prisoner for the cost of his confinement when all charges against the

prisoner had been dismissed. Jones further alleged that the assessment of

such fees violated Sections 1, 2, 10, and 17 of the Kentucky Constitution.

Jones also asserted that Clark County and Doyle negligently engaged in a

conspiracy and improperly converted Jones’ property. Finally, Jones sought

damages based upon a claim of unjust enrichment and restitution.

      Clark County and Doyle filed an answer and a motion for summary

judgment, arguing that KRS 441.265 authorized the CCDC to assess and bill


      3  Pursuant to CR 23.03(1), “the court must determine by order whether to
certify the action as a class action.” While Jones and, at times, Clark County refer to a
class action, the circuit court never issued an order denying or certifying Jones’
proposed class. Jones simply stating it is a class action does not make it so, especially
since the record is silent on the matter.
                                            3
for the incarceration fee. They further claimed the statute did not violate the

Kentucky Constitution. Jones responded, contending that the plain language

of KRS 441.265 requires a sentencing court to assess incarceration fees, not

the local jail.

       The trial court granted summary judgment in favor of Clark County on

November 1, 2019. The trial court found that KRS 441.265 permitted CCDC to

assess the $4,008.85 in fees. Additionally, the trial court found that no

provision of the Kentucky Constitution had been violated. Jones appealed the

order to the Kentucky Court of Appeals.

       On February 14, 2020, the Court of Appeals issued an opinion affirming

the trial court’s order for summary judgment. Focusing on the statutory

definition of “prisoner” found in KRS 441.005(3)(a) and prior precedent, the

Court rejected Jones’ assertion that a jail is only allowed to assess fees against

persons who have been convicted of crimes under KRS 441.265. The Court also

held that Sections 1, 2, 10, and 17 of the Kentucky Constitution had not been

violated. The Court of Appeals further stated that the fees assessed did not

infringe on Jones’ presumption of innocence. Finally, all of Jones’ other

allegations were held to be moot or without merit.

       Jones moved for discretionary review, which we granted.

                          II. STANDARD OF REVIEW

       In reviewing a trial court’s grant of summary judgment, we must

determine that there was no genuine issue as to any material fact and that the




                                        4
moving party was entitled to judgment as a matter of law. CR4 56.03. All facts

and inferences therefrom must be viewed in the light most favorable to the

nonmoving party. Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807 S.W.2d 476,

480 (Ky. 1991). “Because summary judgment does not require finding of fact

but only an examination of the record to determine whether material issues of

fact exist, we generally review the grant of summary judgment without

deference to either the trial court’s assessment of the record or its legal

conclusions.” Hammons v. Hammons, 327 S.W.3d 444, 448 (Ky. 2010) (citing

Malone v. Kentucky Farm Bureau Mut. Ins. Co., 287 S.W.3d 656, 658 (Ky.

2009)). Our review will proceed de novo.

                                    III. ANALYSIS

      First, we will address the trial court’s interpretation of KRS 441.265.

Jones alleges that the CCDC’s assessment and collecting of fees from a former

prisoner who has been cleared of all charges violates Kentucky law, specifically,

KRS 441.265, which provides in relevant part:

           (1) A prisoner in a county or local jail shall be required by
           the sentencing court to reimburse the county for
           expenses incurred by reason of the prisoner’s
           confinement as set out in this section, except for good
           cause shown.

           (2)(a) The jailer may adopt, with the approval of the county’s
           governing body, a prisoner fee and expense reimbursement
           policy, which may include, but not be limited to, the following:

               1. An administrative processing or booking fee;
               2. A per diem for room and board of not more than fifty
               dollars ($50) per day or the actual per diem cost, which is


      4   Kentucky Rule of Civil Procedure.
                                              5
            less, for the entire period of time the prisoner is confined
            to the jail;
            3. Actual charges for medical and dental treatment; and
            4. Reimbursement for county property damaged or any
            injury caused by the prisoner while confined to jail.

            (b) Rates charged may be adjusted in accordance with the
        fee and expense reimbursement policy based upon the ability
        of the prisoner confined to the jail to pay, giving consideration
        to any legal obligation of the prisoner to support a spouse,
        minor children, or other dependents. The prisoner’s interest in
        any jointly owned property and the income, assets, earnings,
        or other property owned by the prisoner’s spouse or family
        shall not be used to determine prisoner’s ability to pay.

        (3) The jailer or his designee may bill and attempt to collect
        any amount owed which remains unpaid. The governing body
        of the county may, upon the advice of the jailer, contract with
        one (1) or more public agencies or private vendors to perform
        this billing and collection. Within twelve (12) months after the
        date of the prisoner’s release from confinement, the county
        attorney, jailer, or jailer’s designee, may file a civil action to
        seek reimbursement from that prisoner for any amount owed
        which remains unpaid.
                                          ...
        (6) Payment of any required fees may be automatically
        deducted from the prisoner’s property or canteen account. If
        the prisoner had no funds in his account, a deduction may be
        made by creating a negative balance. If funds become
        available or if the prisoner reenters the jail at a later date, the
        fees may be deducted from the prisoner’s property or canteen
        account.

(emphasis added).

      In analyzing this statute, the trial court correctly stated that KRS

441.265 does not specifically say that the provisions apply only to convicted

prisoners. Thus, the trial court suggested that it is unreasonable to assume

that in referring to the “sentencing court” such a limitation exists as argued by

Jones, especially since the following sections of KRS 441.265 permit county

jails to not only bill and automatically deduct incarceration fees from prisoners,
                                         6
but also to pursue any unpaid fees after the prisoner has been released. KRS

441.265(3); KRS 441.265(6).

      The trial court then focused on the statutory definition of “prisoner”

under KRS 441.005(3), which provides, in relevant part, that a “‘prisoner’

means any person confined in jail pursuant to any code, ordinance, law or

statute of any unit of government and who is: (a) charged with or convicted

with a crime.” The trial court concluded that to interpret KRS 441.265 as

requested by Jones would negate the definition of prisoner within the statute

since it clearly includes persons who are “charged with” a crime. However, in

focusing on the definition of “prisoner,” the trial court failed to consider KRS

441.265 as a whole, including the phrase “sentencing court.” The trial court

also overlooked the significance of KRS 441.265(1) in this case.

      When it comes to statutory construction, our precedent is clear:

        In construing statutes, our goal, of course, is to give effect to
        the intent of the General Assembly. We derive that intent, if at
        all possible, from the language the General Assembly chose,
        either as defined by the General Assembly or as generally
        understood in the context of the matter under consideration.
        We presume that the General Assembly intended for the
        statute to be construed as a whole, for all of its parts to have
        meaning, and for it to harmonize with related statutes.

Livingood v. Transfreight, LLC., 467 S.W.3d 249, 256 (Ky. 2015) (quoting

Shawnee Telecom Res., Inc. v. Brown, 354 S.W.3d 542, 551 (Ky. 2011)). The

sections of KRS 441.265 cannot be separated from each other, nor can KRS

441.265 exist in a vacuum without reference to other statutes.

      The statutory language of KRS 441.265 is clear and unambiguous on its

face. Only the sentencing court is vested with the authority to order the
                                         7
payment of fees associated with incarceration of a prisoner in a county jail.

The inclusion of “sentencing court” implies that a criminal conviction occurred

since without a conviction there would be no need for a sentencing court.

Jones was never convicted. All charges against him were dropped. As a result,

he was never brought before a sentencing court in this matter. Jones was

never ordered by a sentencing court to pay any of the fees associated with his

incarceration and no order was ever pursued by the CCDC.

      In ignoring the importance of the sentencing court in KRS 441.265, the

lower courts fail to make KRS 441.265 consistent with other statutes

concerned with reimbursement of incarceration fees, such as KRS 532.352 and

KRS 532.358. KRS 532.352 provides:

        (1) The sentencing court may order a person who is sentenced
        to a term of incarceration for any nonstatus juvenile office,
        moving traffic violation, misdemeanor, or Class D felony
        offense to reimburse the state or local government for the
        costs of his incarceration. The reimbursements paid under
        this subsection shall be credited to the local government
        sinking fund.

        (2) The sentencing court shall determine the amount of
        incarceration costs to be paid based on the following factors:

            (a) The actual per diem, per person, cost of incarceration;

            (b) The cost of medical services provided to a prisoner less
            any copayment paid by the prisoner; and

            (c) The prisoner’s ability to pay all or part of his
            incarceration costs.

        (3) Reimbursement of incarceration costs shall be paid by
        the defendant directly to the jailer in the amount
        specified in a written order of the court. Incarceration
        costs owed to the Department of Correction shall be paid by
        through the circuit court.
                                         8
(emphasis added). KRS 532.352 advises the sentencing court on how to

determine the amount of the incarceration fee via the sentencing court’s order

requiring payment and explicitly states that a written order from a sentencing

court is needed. To ignore the term “sentencing court” in KRS 441.256, as the

trial court did, leads to the absurd result that Jones would have more

protections under the law with the oversight of the sentencing court if he had

been convicted of a crime, instead of having all charges dropped.

      KRS 532.358 also reinforces the importance of the sentencing court by

stating that “[a]ny prisoner who has completed his sentence in a county or

regional jail . . . shall, from the day incarceration ceases and within the time

and amount designated by the sentencing court, pay . . . reimbursement for

his incarceration to the state or local government.” (Emphasis added). Once

again, ignoring the term “sentencing court” in KRS 441.265 and instead

focusing on the definition of “prisoner” without reference to “sentencing court”

makes the statute incongruous as a whole and in relation to other statutes.

Together KRS 441.265, 532.352, and 532.358 make it clear that the

sentencing court is the only entity able to order the reimbursement and billing

of incarceration fees, not the county jail.

      Due to the $256.44 CCDC automatically deducted from the canteen

account, we must address KRS 441.265(6) and Cole v. Warren County, 495

S.W.3d 712 (Ky. 2015). In Cole, the Court of Appeals affirmed the right of a jail

to automatically deduct fees from a prisoner’s account to cover the

incarceration costs while the prisoner is being held in the county jail pursuant
                                         9
to KRS 441.265(6). Id. at 717. We do not dispute the jail has the right to

deduct fees from a prisoner’s canteen account if the funds become available.

However, any funds automatically deducted by a county jail before an order

from a sentencing court must be credited to the ordered reimbursement. If, as

in this case, no order from a sentencing court exists or will ever exist, the

automatically deducted fees must be returned to the former prisoner.

      In presenting the $4,008.85 bill to Jones upon his release and keeping

the $256.44 automatically deducted from Jones’ canteen account after it

became clear no order for reimbursement from a sentencing court would be

issued, the CCDC violated the statute. As a result, the $256.44 automatically

withdrawn from Jones’ canteen account and the $20 Jones paid toward the

jail’s bill should be refunded to Jones.

      Reviewing all facts and inferences in Jones favor, we hold that the trial

court erred in deciding in favor of the CCDC. We hold that KRS 441.265 has

been violated because the billing and collecting of fees assessed by the CCDC

cannot be carried out without the order of a sentencing court. No sentencing

court ever issued such an order in this case, nor will such an order be

promulgated due to the dismissal of the charges. Therefore, the jail, in violation

of the statute, issued the $4,008.85 bill to Jones. Additionally, the CCDC erred

in not refunding Jones the $256.44 plus the $20 for a total of $276.44.

      Accordingly, we reverse the order for summary judgment.




                                           10
                                 IV. CONCLUSION

      For the foregoing reasons, we reverse the Court of Appeal affirmation of

the Clark Circuit Court’s Order for summary judgment. We remand the case

back to the Clark Circuit Court for further action in accordance with this

Opinion.

      All sitting. All concur.




                                       11
COUNSEL FOR APPELLANT:

Gregory A. Belzley
Belzley, Bathurst, & Bentley
P.O. Box 278
Prospect, KY 40059

Matt Boyd
Boyd Law Office
155 E. Main Street, Suite 220
Lexington, KY 40507

COUNSEL FOR APPELLEE:

Jeffrey C. Mando
Adams, Stepner, Woltermann, & Dusing, PLLC
40 West Pike Street
Covington, KY 41012




                                  12